DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 19 and 21 are objected to because of the following informalities:
Claim 19: In the recitation “further comprising a display device, and configured to graphically represent” which should rather recite “, and” to read: -further comprising a display device configured to graphically- in light of the specification. 
Claim 21: In the recitation “further comprising a display device and configured to” which should rather recite: -further comprising a display device configured to- in light of the specification.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claim 14: “comprising a fastener for fastening the ultrasound transducer to the subject” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding in claim 14 the recitation “comprising a fastener for fastening the ultrasound transducer to the subject”, the specification provides: “a first head mounting arrangement 100” ([0550]-[0553], figs. 10-12), “the fastener comprises one or more straps” ([0310]); “head mounting arrangement 130 comprises a tube 131” ([0309], [0554]-[0559], figs. 13-16); “digit clip fastener 170” ([0560]-[0566], figs. 17-19). However, the specification fails to clearly link the corresponding structure to the claimed function.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the claim recites the limitation “the region has a width that is substantially equal to a beam width of the transmitted ultrasound pulses at the region.” The term “substantially equal” is a relative term that does not clearly limit the claim. The use of this term renders the scope of the claim indeterminate.
Regarding claim 14, the claim limitation “comprising a fastener for fastening the ultrasound transducer to the subject” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to clearly link the structure, material, or acts to the function since the specification attempts to broadly cover all the means for fastening (i.e. chemical, mechanical etc.).
In particular, the specification states the claimed function of “fastening the ultrasound transducer to the subject” is performed “by chemical and/or mechanical means” ([0018]), providing: “the fastener comprises one or more straps” ([0310]); “comprises a tube 131” ([0309], [0554]-[0559], figs. 13-16); and “digit clip fastener 170” ([0560]-[0566], figs. 17-19). Although, the specification hypothetically gives example of some sort of mechanical fastening, there is disclosure about chemical fastening, which the specification fails to clearly link the disclosed structures that perform the claimed 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

35 U.S.C. § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 3, the claim limitation “comprising using an autocorrelation operation to identify heartbeats from said spatial-maximum velocity values” fails to further limit the subject matter of claim 1. Claim 1 recites the following:
“processing each pulse-Doppler response signal to determine a first respective spatial-maximum velocity value for blood flowing through the region towards the single transducer element, and to determine a second respective spatial-maximum velocity value for blood flowing through the region away from the single transducer element;
identifying heartbeats from said spatial-maximum velocity values;”
It appears that claim 1 already “inherently” requires an “autocorrelation operation” to perform the identification of heartbeats (based on the spatial-maximum velocity values) in an interpretation of the processing used to derive the spatial-maximum velocity values. Therefore claim 3 is rejected for failing to further limit claim 1.
Regarding claim 15, the claim limitation “the controller is configured to use an autocorrelation operation to identify heartbeats from said spatial-maximum velocity values” which inherently make this the operation of “identifying” and automated process that the claim is rendered fails to further limit the subject matter of claim 13. Claim 13 recites the following: “process each pulse-Doppler response signal to determine a first respective spatial-maximum velocity value for blood flowing through the region towards the single transducer element, and to determine a second respective spatial-maximum velocity value for blood flowing through the region away from the single transducer element over said time period;
identify heartbeats from said spatial-maximum velocity values;”
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 13-22 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than a mathematical concept. Claims 2-10 are also rejected by virtue of dependency upon claim 1. Similarly, claims 14-22 are rejected by virtue of dependency upon claim 13.
Regarding claim 1, the claim recites “identifying heartbeats from said spatial-maximum velocity values; assigning a quality metric to each identified heartbeat; identifying a subset of the spatial-maximum velocity values for which the assigned quality metric exceeds a threshold level; monitoring values from the subset of spatial-maximum velocity values over time; and determining when a set of one or more values from the subset of spatial-maximum velocity values satisfies a predetermined alert criterion”.
The limitation “identifying heartbeats”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating and receiving ultrasound pulses via a generic transducer element and generating pulse-Doppler response signals thereof. That is, other than reciting “a single transducer element of a single element ultrasound transducer” in order to generate ultrasound pulses and pulse-Doppler response signals, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “single transducer” language, “identifying heartbeats” in the context of this claim encompasses the user manually calculating the duration of a cardiac cycle by taking the difference between two spatial-maximum velocity values.
Furthermore, the limitation “assigning a quality metric”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating and receiving ultrasound pulses via a generic transducer element and generating pulse-Doppler response signals thereof. That is, other than reciting “a single transducer element of a single element ultrasound transducer” in order to generate ultrasound pulses and pulse-Doppler response signals, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “single transducer” language, “assigning a quality metric” in the context of this claim encompasses the user selecting an arbitrary quality metric to associate with each heartbeat.
identifying a subset”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating and receiving ultrasound pulses via a generic transducer element and generating pulse-Doppler response signals thereof. That is, other than reciting “a single transducer element of a single element ultrasound transducer” in order to generate ultrasound pulses and pulse-Doppler response signals, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “single transducer” language, “identifying a subset” in the context of this claim encompasses the user selecting a range of velocity values by comparing the associated quality metrics to a threshold value.
Furthermore, the limitation “monitoring values” as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating and receiving ultrasound pulses via a generic transducer element and generating pulse-Doppler response signals thereof. That is, other than reciting “a single transducer element of a single element ultrasound transducer” in order to generate ultrasound pulses and pulse-Doppler response signals, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “single transducer” language, “monitoring values” in the context of this claim encompasses the user watching and/or recording values over time.
Furthermore, the limitation “determining when a set of one or more values …satisfies a predetermined alert criterion”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generating and receiving ultrasound pulses via a generic transducer determining when a set of one or more values …satisfies a predetermined alert criterion” in the context of this claim encompasses the user selecting a range of velocity values by comparing the velocity values against an arbitrary criterion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic transducer element, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – a single transducer to generate and receive ultrasound pulses and generate pulse-Doppler signals thereof. The single transducer in for every step is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting values based on a determined threshold or criterion) such that it amounts no more than mere instructions to apply the exception using a generic transducer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Similarly, regarding claim 13, the claim recites: “identify heartbeats from said spatial-maximum velocity values; assign a quality metric to each identified heartbeat; identify a subset of the spatial-maximum velocity values for which the assigned quality metric exceeds a threshold level; monitor values from the subset of spatial-maximum velocity values over time; and determine when a set of one or more values from the subset of spatial-maximum velocity values satisfies a predetermined alert criterion”.
The limitation “identify heartbeats”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic controller. That is, other than reciting “the controller is configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, to “identify heartbeats” in the context of this claim encompasses the user manually calculating the duration of a cardiac cycle by taking the difference between two spatial-maximum velocity values.
assign a quality metric”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic controller. That is, other than reciting “the controller is configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, to “assign a quality metric” in the context of this claim encompasses the user selecting an arbitrary quality metric to associate with each heartbeat.
Furthermore, the limitation “identify a subset”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic controller. That is, other than reciting “the controller is configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, to “identify a subset” in the context of this claim encompasses the user selecting a range of velocity values by comparing the associated quality metrics to a threshold value.
Furthermore, the limitation “monitor values” as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic controller. That is, other than reciting “the controller is configure to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, “monitor values” in the context of this claim encompasses the user watching and/or recording values over time.
determine when a set of one or more values …satisfies a predetermined alert criterion”, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic controller. That is, other than reciting “the controller is configured to”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “controller is configured to” language, “determine when a set of one or more values …satisfies a predetermined alert criterion” in the context of this claim encompasses the user selecting a range of velocity values by comparing the velocity values against an arbitrary criterion.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of a generic transducer element, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a controller to perform the identification, assignment, monitoring, and determining steps. The controller is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of selecting values based on a determined threshold or criterion) such that it amounts no more than mere instructions to apply the exception using a generic controller component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daigle (US Pat. Pub. 2009/0326379 A1) (hereinafter “Daigle”).
Regarding claim 23, Daigle teaches a method for determining a characteristic of blood flow in a vertebrate animal subject (“measuring and displaying blood flow data” (Daigle [0026])), the method comprising:
transmitting ultrasound pulses into the subject (“emitting unfocused acoustic signals into a medium over substantially an entire field” (Daigle claim 1), also “transmission of acoustic pulses and data acquisition and signal conditioning of the Daigle [0022])) from an ultrasound transducer (“a transducer element or head 20” (Daigle [0060)) that is applied to an external surface of the subject (“energy that is emitted from the transducer head 20 towards a vessel 28 that is supported in tissue 30” (Daigle [0060]; also see figs. 1, 2 and associated par.));
receiving reflections of the ultrasound pulses at the ultrasound transducer from at least one region within the subject (“receiving scattered and reflected ultrasonic signals on a transducer array in response to the emission” (Daigle claim 1)), said at least one region containing a plurality of blood vessels (“blood vessels” (Daigle [0083]; also see [0007], figs. 1, 2 and associated par.)); examiner interprets the branching in fig. 1 as a plurality of vessels downstream of the flows indicated);
generating pulse-Doppler response signals from the reflections (“processing the received ultrasonic signals to extract information to construct a Doppler velocity signal” (Daigle [0019], claim 1; also see figs. 1, 2 and associated par.); examiner interprets the “Doppler velocity signal” in light of “acoustic pulses” (Daigle [0022]) analogous to pulse-Doppler response signals); and processing the pulse-Doppler response signals to determine a characteristic of the blood flow (“the combined signals are representative of Doppler information associated with moving tissue or moving blood cells” (Daigle [0031]); also see “Fluid flow … shown as elongated arrows 52” (Daigle [0078], fig. 3 and associated par.); examiner interprets “blood velocity” as a characteristic of blood flow in light of blood flow velocity being derived from Doppler frequency of the received signals Daigle [0067]; also see figs. 1-3 and associated par.)) through the plurality of vessels in said at least one region.


    PNG
    media_image1.png
    597
    860
    media_image1.png
    Greyscale

Ultrasound pulses (48) transmitted towards the external surface (red arrows) of the subject containing blood vessels (31) downstream of flows (34) (Daigle fig. 2, annotated)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 9, 13-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle (US Pat. Pub. 2009/0326379 A1) (hereinafter “Daigle”) in view of Kliot (US Pat. Pub. 2006/0100530 A1) (hereinafter “Kliot”).
Regarding claim 1, Daigle teaches a method of monitoring blood flow in a vertebrate animal subject (“measuring and displaying blood flow data” (Daigle [0026])), the method comprising:
transmitting unfocussed plane-wave ultrasound pulses into the subject (“unfocused transmissions (for example, plane waves)” and “ultrasonic signals” (Daigle [0018]; also see figs. 2, 4-5 and associated par.)), along a transmission axis (“centered around a longitudinal axis or nominal scan line 44” (Daigle [0062], fig. 1 and associated par.)), from a transducer element ((“a transducer element or head 20” (Daigle [0060], fig. 1 and associated par.));
receiving reflections of the ultrasound pulses at the transducer element from a region in the subject (“Backscattering of the transmit beam 42 results in reflected waves returning to all of the transmitter/receivers 22 in the transducer head 20,” (Daigle [0062]));
generating a succession of pulse-Doppler response signals from the reflections over time (“processing the received ultrasonic signals to extract information to construct a Doppler velocity signal” (Daigle [0019], claim 1), also “the combined signals are representative of Doppler information associated with moving tissue or moving blood cells” (Daigle [0031]));
processing each pulse-Doppler response signal (“Doppler velocity signal” (Daigle [0019])) to determine a first respective spatial-maximum velocity value for blood flowing (“maximum flow velocity” (Daigle [0106]; also see figs. 1-3 and associated par.)) through the region towards the transducer element (Daigle figs. 1-3, 5 and associated par.), and to determine a second respective spatial-maximum velocity value for blood flowing flows at multiple points anywhere in the image.” (Daigle [0100]); examiner interprets the method of detecting “flows at multiple points anywhere in the range” as comprising flows both to and from the transducer element, and the “comparisons” to be between at least two flows);
identifying heartbeats from said spatial-maximum velocity values (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” (Daigle [0106]); examiner interprets the detection of multiple “maximum flow” velocities as events used to distinguish heartbeats);
assigning a quality metric to each identified heartbeat (“spectral parameters (such as peak velocity) tracked over the cardiac cycle” (Daigle [0100]), also “maximum spectral breadth (a possible indicator of turbulence)” (Daigle [0106]); examiner interprets the “spectral parameters” analogous to the quality metric (e.g. a “peak velocity” can be assigned to each cardiac cycle, or measure of turbulence)).
Daigle fails to teach a single transducer element of a single-element ultrasound transducer that is fastened to the subject, the identification of velocity values that exceed a threshold level, and that an alert is signaled after a predetermined criterion is satisfied.
However, in the same field of endeavor, Kliot teaches a single transducer element of a single-element ultrasound transducer (“Each of these data acquisition devices preferably comprises an ultrasound transducer or transducer array” (Kliot [0046], fig. 1 and associated par.); examiner interprets “an ultrasound transducer” analogous to single-element ultrasound transducer) that is fastened to the subject Kliot [0035]));
identifying a subset of the spatial-maximum velocity values for which the assigned quality metric exceeds a threshold level (“threshold limits or value ranges and data processing routines” and “acquired data exceeds a programmed limit or falls outside a predetermined range” (Kliot [0051]); examiner interprets the “acquired data” to comprise a “blood flow velocity” (Kliot [0046]));
monitoring values from the subset of spatial-maximum velocity values over time (“monitoring blood flow parameters” and “values for acoustic properties may be recorded and stored, over time” (Kliot [0074])); and
determining when a set of one or more values from the subset of spatial-maximum velocity values satisfies a predetermined alert criterion (“any meaningful deviation from a predetermined or empirically determined standard” (Kliot [0028])), and, in response to said determining, signalling an audible or visual alert (“any meaningful deviation from a predetermined or empirically determined standard may trigger an audible alarm both at the data acquisition device and at the matched receiver device” (Kliot [0028]))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle by fastening a single transducer element to the subject, identifying quality metrics that exceed a threshold, monitoring values, and determining when to signal an alert as taught by Kliot. Doing so would facilitate long term monitoring of blood flow parameters, events and anomalies Kliot [0019]), can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 2, Daigle in view of Kliot teaches the method of claim 1. Daigle further teaches the region in the subject contains a plurality of blood vessels (“blood vessels” (Daigle [0083]; also see [0007], figs. 1, 2 and associated par.)), and wherein each pulse-Doppler response signal is generated from reflections (“reflected ultrasonic signals” (Daigle abst., [0019]); also “the combined signals are representative of Doppler information associated with moving tissue or moving blood cells” (Daigle [0031])) from blood in the plurality of blood vessels. 
	Alternatively regarding claim 2, Kliot teaches the region in the subject contains a plurality of blood vessels (“Multiple target vessels or multiple target locations within multiple vessels … may be monitored simultaneously or sequentially using ultrasound data acquisition techniques” (Kliot [0036])), and wherein each pulse-Doppler response signal is generated from reflections from blood in the plurality of blood vessels (“Doppler ultrasound techniques measure the frequency shift (the “Doppler Effect”) of reflected sound, which indicates the velocity of the reflecting material” (Kliot [0007])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the method taught by Daigle in view of Kliot to blood vessels. Doing so would facilitate long term monitoring of blood flow parameters, events Kliot [0019]), and can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]).
Regarding claim 5, Daigle in view of Kliot teaches the method of claim 1. Daigle further teaches the region has a width that is substantially equal to a beam width of the transmitted ultrasound pulses at the region (“rectangular box 36”, “To generate an image of the vessel 28 within the ROI, the transducer elements 20 that are aligned vertically with the ROI box 36 are selected for transmitting a beam” (Daigle [0060]-[0061], fig. 1 and associated par)).


    PNG
    media_image2.png
    649
    774
    media_image2.png
    Greyscale

The “region” (red square) substantially equally in width to the transducer element (green square) (Daigle fig. 1, annotated)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot such Daigle [0039]).

Regarding claim 6, Daigle in view of Kliot teaches the method of claim 1. Kliot further teaches the ultrasound transducer is mechanically fastened to the subject (“a portable ultrasound transducer mounted on an elastic band attachable around a subject's neck” (Kliot [0035], fig. 1)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot to mechanically fasten the ultrasound transducer to the subject. Doing so would facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 7, Daigle in view of Kliot teaches the method of claim 1. Daigle further teaches determining a maximum, minimum or mean (“mean velocity” (Daigle [0105])), over a time period (“one or more cardiac cycles” (Daigle [0106])), of spatial-maximum velocity through the region for blood flowing towards or away from the ultrasound transducer (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” (Daigle [0106]); examiner interprets “flow Daigle [0007], [0065]) comprised of blood flows towards and away from the transducer element).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot to determine a maximum, minimum or mean spatial-maximum velocity of blood flow. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 9, Daigle in view of Kliot teaches the method of claim 1. Kliot further teaches performing said monitoring for 60 minutes or more (“data acquired over a time period of at least several hours and up to several days or months is provided to illustrate trends and fluctuations in emboli over time” (Kliot [0031])).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the method taught by Daigle in view of Kliot to monitor for 60 minutes or more. Doing so would facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]), can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and further facilitates Kliot [0038]).

Regarding claim 13, Daigle teaches a system for monitoring blood flow in a vertebrate animal subject (“measuring and displaying blood flow data” (Daigle [0026])), the system comprising:
a controller (“The host computer 72 has a user interface and control 78,” (Daigle [0117], fig. 7)), wherein the controller is configured to:
control the ultrasound transducer (“host computer 72” controls functions of  “ultrasound transducer 86” (Daigle [0117]; also see figs. 7, 8 and associated par.)) to transmit unfocussed plane-wave ultrasound pulses (“unfocused transmissions (for example, plane waves)” and “ultrasonic signals” (Daigle [0018]; also see figs. 2, 4-5 and associated par.)), along a transmission axis (“centered around a longitudinal axis or nominal scan line 44” (Daigle [0062], fig. 1 and associated par.)), from a transducer element into the subject (“a transducer element or head 20” (Daigle [0060], fig. 1 and associated par.));
sample reflections of the ultrasound pulses received at the transducer element from a region in the subject (“Backscattering of the transmit beam 42 results in reflected waves returning to all of the transmitter/receivers 22 in the transducer head 20,” (Daigle [0062]));
generate a succession of pulse-Doppler response signals from the reflections over time (“processing the received ultrasonic signals to extract information to construct a Doppler velocity signal” (Daigle [0019], claim 1), also “the combined signals are Daigle [0031])); 
process each pulse-Doppler response signal (“Doppler velocity signal” (Daigle [0019])) to determine a first respective spatial-maximum velocity value for blood flowing (“maximum flow velocity” (Daigle [0106]); also see figs. 1-3 and associated par.)) through the region towards the transducer element (Daigle figs. 1-3, 5 and associated par.), and to determine a second respective spatial-maximum velocity value for blood flowing through the region away from the single transducer element over said time period (“quantitative comparisons between flows at multiple points anywhere in the image.” (Daigle [0100]); examiner interprets the method of detecting “flows at multiple points anywhere in the range” as comprising flows both to and from the transducer element, and interpreting the “comparisons” to be between at least two flows);
identify heartbeats from said spatial-maximum velocity values (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” (Daigle [0106]); examiner interprets the detection of multiple “maximum flow” velocities as events that can be used to distinguish heartbeats);
assign a quality metric to each identified heartbeat (“spectral parameters (such as peak velocity) tracked over the cardiac cycle” (Daigle [0100]), also “maximum spectral breadth (a possible indicator of turbulence)” (Daigle [0106]); examiner 
Daigle fails to teach a single transducer element of a single-element transducer that is fastened to the subject, the identification of velocity values that exceed a threshold level, and that an alert is signaled after a predetermined criterion is satisfied.
 However, in the same field of endeavor, Kliot teaches a single transducer element of a single-element ultrasound transducer (“Each of these data acquisition devices preferably comprises an ultrasound transducer or transducer array” (Kliot [0046], fig. 1 and associated par.); examiner interprets “an ultrasound transducer” analogous to single-element ultrasound transducer) that is fastened to the subject (“monitoring of a carotid artery that traverses the neck is provided using a portable ultrasound transducer mounted on an elastic band attachable around a subject's neck.” (Kliot [0035]));
a controller (“data recording and storage device 20” (Kliot [0049])) configured to:
identify a subset of the spatial-maximum velocity values for which the assigned quality metric exceeds a threshold level (“threshold limits or value ranges and data processing routines” and “acquired data exceeds a programmed limit or falls outside a predetermined range” (Kliot [0051]); examiner interprets the “acquired data” to comprise a “blood flow velocity” (Kliot [0046]));
monitor values from the subset of spatial-maximum velocity values over time (“monitoring blood flow parameters” and “values for acoustic properties may be recorded and stored, over time” (Kliot [0074])); and
Kliot [0028])) and, in response to said determining, signalling an audible or visual alert (“any meaningful deviation from a predetermined or empirically determined standard may trigger an audible alarm both at the data acquisition device and at the matched receiver device” (Kliot [0028]))
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle by fastening a single transducer element to the subject, identifying quality metrics that exceed a threshold, monitoring values, and determining when to signal an alert as taught by Kliot. Doing so would facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]), can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 14, Daigle in view of Kliot teaches the system of claim 13. Kliot further teaches a fastener for fastening the ultrasound transducer to the subject (“a portable ultrasound transducer mounted on an elastic band attachable around a subject's neck” (Kliot [0035], fig. 1)).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot to mechanically fasten the ultrasound transducer to the subject. Doing so would facilitate Kliot [0019]), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 18, Daigle in view of Kliot teach the system of claim 13. Daigle further teaches the controller (“The host computer 72 has a user interface and control 78,” (Daigle [0117], fig. 7)) is configured to determine a maximum, minimum or mean (“mean velocity” (Daigle [0105])), over a time period (“one or more cardiac cycles” (Daigle [0106])), of spatial-maximum velocity through the region for blood flowing towards or away from the ultrasound transducer (“maximum flow velocity detected during one or more cardiac cycles may be computed and mapped” (Daigle [0106]); examiner interprets “flow velocity” “mapped” as part of a “flow field” (Daigle [0007], [0065]) comprised of blood flows towards and away from the transducer element).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot to determine a maximum, minimum or mean spatial-maximum velocity of blood flow. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

	Claims 4 and 16 rejected under 35 U.S.C. 103 as being unpatentable over Daigle in view of Kliot, and further in view of Hasegawa-Johnson (US Pat. 8727991 B2) (hereinafter “Hasegawa-Johnson”).
Regarding claim 4, Daigle in view of Kliot teach the method of claim 1. Daigle teaches the quality metric assigned to each heartbeat (“spectral parameters”, “peak velocity” (Daigle [0100]), and “turbulence” (Daigle [0106]) as discussed in claim 1 rejection) and processing pulse-Doppler response signals (“processing the received ultrasonic signals to extract information” (Daigle [0019])), but fails to teach a similarity of data derived from the pulse-Doppler response signals for the respective heartbeat, to data derived from the pulse-Doppler response signals for a preceding heartbeat.
	However, in the same field of endeavor, Hasegawa-Johnson teaches the quality metric (“probability β”, “probability α”, velocity samples” (Hasegawa-Johnson claim 17))  assigned to each heartbeat (“a heartbeat period of a subject” (Hasegawa-Johnson claim 17)) depends on a similarity of data derived from the pulse-Doppler response signals (“a signal reflected from a subject” (Hasegawa-Johnson claim 17)) for the respective heartbeat (“for each heartbeat period” (Hasegawa-Johnson claim 17)), to data derived from the pulse-Doppler response signals for a preceding heartbeat (“previous heartbeat periods” (Hasegawa-Johnson claim 17); examiner interprets “determining a probability α” as a quality metric derived from the comparison between respective and preceding heartbeat).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of references as outlined above by comparing respective and preceding heartbeats as taught by Hasegawa-Johnson. Doing so would facilitate long term monitoring of blood flow parameters, events and anomalies (Kliot [0019]), and further facilitates early Kliot [0038]).

Regarding claim 16, Daigle in view of Kliot teach the system of claim 13. Daigle teaches a controller (“The host computer 72 has a user interface and control 78,” (Daigle [0117], fig. 7)) configured to assign the quality metric to each heartbeat (“spectral parameters”, “peak velocity” (Daigle [0100]), and “turbulence” (Daigle [0106]) as discussed in claim 13 rejection) but fails to teach a similarity of data derived from the pulse-Doppler response signals for the respective heartbeat, to data derived from the pulse-Doppler response signals for a preceding heartbeat.
	However, in the same field of endeavor, Hasegawa-Johnson teaches a controller (“micro-controller” (Hasegawa-Johnson claims 10-13)) is configured to assign the quality metric (“probability β”, “probability α”, velocity samples” (Hasegawa-Johnson claim 10)) to each heartbeat (“a heartbeat period of a subject” (Hasegawa-Johnson claim 10)) in dependence on a similarity between data derived from the pulse-Doppler response signals (“a signal reflected from a subject” (Hasegawa-Johnson claim 10)) for the respective heartbeat (“for each heartbeat period” (Hasegawa-Johnson claim 10)), and data derived from the pulse-Doppler response signals for a preceding heartbeat (“previous heartbeat periods” (Hasegawa-Johnson claim 17); examiner interprets “determining a probability α” as a quality metric derived from the comparison between respective and preceding heartbeat).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of the modified combination of Kliot [0019]), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

	Claims 3, 15, 8, 19 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Daigle in view of Kliot, and further in view of Banjanin (US Pat. 6423006 B1) (hereinafter “Banjanin”).

Regarding claim 3, Daigle in view of Kliot teach the method except for the autocorrelation.
However, in the same field of endeavor, Benjanin teaches “the average velocity at each depth is determined using an MC imaging mode that calculates the first lag autocorrelations of the Doppler data received from the sequence of Doppler pulses.” Banjanin col 1, lines 49-53, also see claim 3.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to autocorrelation as taught by Banjanin. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and can further facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin 
Regarding claim 8, Daigle in view of Kliot teaches the method of claim 1. Daigle further teaches a display device (“display device” (Daigle claim 1), also “Display 80” (Daigle [0117], fig. 7 and associated par.)), but fails to teach graphically representing said first spatial-maximum velocity values and second spatial-maximum velocity values.
However, in the same field of endeavor, Banjanin teaches graphically representing said first spatial-maximum velocity values and second spatial-maximum velocity values (Banjanin fig. 1B and associated par.).

    PNG
    media_image3.png
    422
    876
    media_image3.png
    Greyscale

First and second spatial-maximum velocity values indicated by peaks (red arrows) above the black line (Banjanin fig. 1B, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method taught by Daigle in view of Kliot to graphically represent the spatial-maximum velocities. Doing so can facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 19, Daigle in view of Kliot teach the system of claim 13. Daigle further teaches a display device (“display device” (Daigle claim 1), “Display 80” (Daigle 
However, in the same field of endeavor, Banjanin teaches graphically representing said first spatial-maximum velocity values and second spatial-maximum velocity values (Banjanin fig. 1B and associated par.).

    PNG
    media_image3.png
    422
    876
    media_image3.png
    Greyscale

First and second spatial-maximum velocity values indicated by peaks (red arrows) above the black line (Banjanin fig. 1B, annotated)
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device taught by Daigle in view of Kliot to graphically represent the spatial-maximum velocities. Doing so can facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48), and further facilitates early notification of medical personnel of a blood flow anomaly, thereby greatly increasing the chances of a successful outcome (Kliot [0038]).

Regarding claim 15, Daigle in view of Kliot teach the system except for the autocorrelation.
However, in the same field of endeavor, Benjanin teaches “the average velocity at each depth is determined using an MC imaging mode that calculates the first lag autocorrelations of the Doppler data received from the sequence of Doppler pulses.” Banjanin col 1, lines 49-53, also see claim 3.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to autocorrelation as taught by Banjanin. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and can further facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48).

Regarding claim 20, Daigle in view of Kliot teach the system of claim 13. Daigle teaches the controller (“The host computer 72 has a user interface and control 78,” (Daigle [0117], fig. 7)) is configured to process each pulse-Doppler response signal ((“Doppler velocity signal” (Daigle [0019])) to determine, from the respective pulse-Doppler response signal, a respective sequence of spatial-maximum velocity values (“maximum flow velocity” (Daigle [0106]); also see figs. 1-3 and associated par.)) for common time periods (“quantitative comparisons between flows at multiple points anywhere in the image.” (Daigle [0100]));
	but both Daigle and Kliot fail to teach from the respective pulse-Doppler response signal, for each of a plurality of depths or depth ranges, a respective sequence of 
	However, in the same field of endeavor, Banjanin teaches a controller (“Doppler mode processor 48” (Banjanin col. 3, lines 40-57, claim 6)) is configured to process each pulse-Doppler response signal (“The Doppler mode processor analyzes the received Doppler echo Signals” (Banjanin col. 3, lines 44-45)) to determine, from the respective pulse-Doppler response signal, for each of a plurality of depths or depth ranges (“a number of depths” (Banjanin claim 6)), a respective sequence of spatial-maximum velocity values over time (Banjanin fig. 1B and associated par.) for blood flowing through a respective region at the respective depth or depth range (“a first processor that receives the echo signals and calculates an average velocity at a
number of depths” (Banjanin claim 6, examiner interprets “an average velocity” as comprising “maximum average blood velocity” (Banjanin col. 2, line 12) and analogous
to spatial-maximum velocity, the blood frequency/velocity is monitored over time (Banjanin fig. 1B and associated par.)) wherein the sequences comprise spatial Banjanin col. 2, line 12)) for common time periods across the plurality of depths or depth ranges.


    PNG
    media_image4.png
    422
    876
    media_image4.png
    Greyscale

Graph of velocity (derived from frequency) over time (Banjanin fig. 1B)

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to analyze the spatial-maximum blood velocity at a plurality of depths simultaneously and over time as taught by Banjanin. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and can further facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48).

Regarding claim 21, Daigle in view of Kliot and Banjanin teach the system of claim 20. Banjanin further teaches a display device (“monitor 56” (Banjanin col. 3, line 59, fig. 3 and associated par.)), and configured to:
Banjanin col. 2, line 24, fig. 1B and associated par.);
receive, from a human operator, an input identifying a depth or depth range of interest (“This range may be marked by a user after observing the vessel for several cardiac cycles” (Banjanin col. 3, lines 23-30); examiner interprets marking the “range of depths” or “range” by a user analogous to the depth range of interest); and
determine said first spatial-maximum velocity values and second spatial-maximum velocity values (“maximum average blood velocity” (Banjanin col. 2, line 12), also “average velocity at a number of depths” (Banjanin claim 6); examiner interprets “average velocity at a number of depths” as a plurality (first and second) spatial-maximum velocity values (see rejection to claim 20)) at said depth or depth range of interest (“range of depths” (Banjanin col. 3, lines 26-27)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to analyze the spatial-maximum blood velocity at a plurality of depths simultaneously and over time as taught by Banjanin. Doing so can provide lower cost of hardware and increased diagnostic capability (Daigle [0039]), and can further facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48).

Regarding claim 22, Daigle in view of Kliot and Banjanin teach the system of claim 20. Daigle further teaches a respective quality value (“spectral parameters”, “peak velocity” (Daigle [0100]), and “turbulence” (Daigle [0106]) as discussed in claim 1 Daigle [0117], fig. 7)), and first spatial-maximum velocity values and second spatial-maximum velocity values (“quantitative comparisons between flows at multiple points anywhere in the image.” (Daigle [0100])); see claim 13 rejection);
but Daigle and Kliot fail to teach a plurality of depths or depth ranges or selecting a depth or depth range at which to determine said first spatial-maximum velocity values and second spatial-maximum velocity values.
However, in the same field of endeavor, Banjanin further teaches a controller (“Doppler mode processor 48” (Banjanin col. 3, lines 40-57, claim 6)) configured to:
calculate a respective quality value (“average tissue velocity for each depth” (Banjanin col. 2, lines 64-65); examiner interprets the “average tissue velocity” as a quality metric defining blood flow at multiple depths) for each of the plurality of depths or depth ranges (“a number of depths” (Banjanin claim 6)); and
use the quality values to select a depth or depth range at which to determine said spatial-maximum velocity values (“the range of depths in which the search for the maximum average velocity is made can be limited” (Banjanin col. 3, lines 26-28); also see the range “marked by the user” (Banjanin col. 3, lines 23-30); examiner interprets the “range of depths” can be limited to the depth range according to a “peak mean velocity” (Banjanin col. 1, line 53-54; also see col. 3, lines 16-22)).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the device of the modified combination of references as outlined above to analyze the spatial-maximum blood velocity at a plurality of depths simultaneously and over time as taught by Banjanin. Doing so can Daigle [0039]), and can further facilitate searching for greatest blood flow velocity to improve placement of the device (Banjanin col. 1, lines 41-48).

Conclusion

Claim 10 is free from prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James F. McDonald III whose telephone number is (571)272-7296. The examiner can normally be reached Monday - Friday; 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571 272 7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JAMES F MCDONALD/Examiner, Art Unit 3793                                                                                                                                                                                                        

/SERKAN AKAR/Primary Examiner, Art Unit 3793